Citation Nr: 0601303	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-16 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
knee disorders.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, evaluated as 60 
percent disabling from October 1, 2001, on appeal from the 
original grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to June 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine and assigned a 10 percent 
disability rating.  The veteran disagreed with the disability 
ratings assigned to his service-connected lumbar spine 
disability; however, as a result of a decision by the Board 
in September 2004, only the 60 percent disability rating 
assigned to that disability from October 1, 2001, remains on 
appeal.

This case also comes before the Board on appeal from an 
August 2001 rating decision by the VA RO, which denied the 
veteran's claims of entitlement to service connection for 
chronic bilateral knee disabilities and chronic bilateral 
hearing loss.


REMAND

This case is not ready for appellate review.  The Board notes 
that the veteran's examination on separation from service is 
not of record.  The veteran has indicated that hearing loss 
was shown at his separation examination in January 1999.  A 
February 1999 medical evaluation board report indicates that 
a complete physical examination of the veteran was conducted 
on February 9, 1999, and that the report of that examination 
was reported on standard from 88.  An attempt should be made 
to obtain a copy the veteran's separation examination.

Further, this case was before the Board previously in 
September 2004 when it was remanded in pertinent part, to 
request that the veteran identify all relevant healthcare 
providers so that any available records could be obtained and 
to provide VA examinations to the veteran.

Although a VA examination was scheduled the veteran failed to 
attend the examination.  The Board notes, however, that the 
record suggests that the veteran was not adequately notified 
of the examination.  On October 13, 2004, VA sent a letter to 
the veteran at an address in Cape Canaveral, Florida, 
requesting that he identify relevant healthcare providers and 
providing additional information regarding his claims.  On 
November 1, 2004, VA sent a letter to the veteran at an 
address in Melbourne, Florida, informing him of an upcoming 
VA examination an advising him of the consequences of the 
failure to attend a VA examination.  On that same date, an 
examination request was sent to the relevant VA treatment 
facility.  That request noted the same Cape Canaveral address 
for the veteran as was contained in the October 2004 letter.  
A VA examination was scheduled and the veteran failed to 
report for the VA examination.  On December 13, 2004, VA 
issued a Supplemental Statement of the Case (SSOC) to the 
Melbourne address that was contained in the November 2004 
letter.  On January 19, 2005, a rating decision, regarding 
issues no longer before the Board, was sent to the veteran at 
the Cape Canaveral address.  On February 15, 2005, VA sent a 
letter to the veteran at the Melbourne address.  Thus, in 
short, it appears that within approximately a four-month 
period VA sent six items to the veteran alternating between 
two distinct addresses.  That the veteran failed to attend 
the VA examination suggests that at least some of the 
correspondence was not received by the veteran.

Of further significance is that recent VA medical records 
show that, less than one week prior to the scheduled date of 
the VA examination, the veteran received treatment at the 
same VA facility at which the VA examination was apparently 
scheduled.

Finally, the Board notes that the only correspondence from 
the veteran showing his address is an August 8, 2005 
statement.  That statement shows an address for the veteran 
in Cape Canaveral, Florida, different from the aforementioned 
addresses in Melbourne and Cape Canaveral.  The statement 
included attached VA medical records showing the same address 
for that veteran as provided in the veteran's statement.

Under these circumstances, an additional attempt to request 
that the veteran identify his healthcare providers and to 
schedule the veteran is warranted.  The Board notes, however, 
that while VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Although the responsibility for the confusion to this point 
over the veteran's correct address is unclear, the veteran 
does have an obligation to inform VA of his current address.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the National Personnel 
Records Center (NPRC) or other 
appropriate agency to obtain a copy of 
the report of the separation examination 
of the veteran.  (The Board notes that 
the report is not contained in the 
service medical records already provided 
to VA, but those records do refer to a 
standard form 88 containing the report of 
a separation examination of the veteran 
on February 9, 1999.)

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic bilateral knee 
disorder, chronic bilateral hearing loss 
disability, and service-connected post-
operative lumbosacral spine degenerative 
disc disease, including the names and 
addresses of all health care providers.  
(In this regard, the Board notes that an 
October 13, 2004 letter to the veteran is 
adequate as to content; however, it is 
unclear whether the letter was sent to a 
current address for the veteran.  The 
Board also notes that a current address 
for the veteran appears to have been 
provided by the veteran in an August 8, 
2005 statement.)

Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after November 2004, 
not already of record, be forwarded for 
incorporation into the record.

4.  Provide a VA spine examination to the 
veteran to assess the severity of his 
service-connected lumbar spine 
disability.  Inform the veteran that his 
failure to report to the examination 
without good cause would result in a 
denial of his claim for increase.  38 
C.F.R. § 3.655(b) (2005).

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  All relevant 
inquiries on the examination worksheet 
must be completed.  Additionally, the 
examiner must express an opinion as to 
the impact of the veteran's post-
operative lumbosacral spine degenerative 
disc disease upon his vocational 
pursuits.

5.  Provide a VA joints examination to 
the veteran in order to assist in 
determining whether the veteran is 
entitled to service connection for his 
claimed chronic bilateral knee disorder.  
Inform the veteran that his failure to 
report to the examination without good 
cause would result in his claim of 
service connection being evaluated based 
upon the evidence of record.  38 C.F.R. § 
3.655(b) (2005).

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion as to (1) the etiology 
of all identified chronic knee 
disabilities and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic knee disability 
was initially manifested during active 
service; otherwise originated during 
active service; is etiologically related 
to the veteran's service-connected 
disabilities; or has increased in 
severity beyond its natural progression 
secondary to his service-connected 
disabilities.  (The veteran served on 
active duty from May 1997 to June 1999.  
The veteran's service-connected 
disabilities are degenerative disc 
disease of the lumbosacral spine and 
residuals of an injury to his right 
shoulder.)

6.  Provide a VA audio examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for his claimed 
chronic bilateral hearing loss disorder.  
Inform the veteran that his failure to 
report to the examination without good 
cause would result in his claim of 
service connection being evaluated based 
upon the evidence of record.  38 C.F.R. § 
3.655(b) (2005).

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion as to (1) the etiology 
of all identified chronic hearing 
disabilities and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic hearing loss 
disability was initially manifested 
during active service; otherwise 
originated during active service or 
within the one-year period thereafter; is 
etiologically related to the veteran's 
service-connected disabilities; or has 
increased in severity beyond its natural 
progression secondary to his service-
connected disabilities.  (The veteran 
served on active duty from May 1997 to 
June 1999.  The veteran's military 
occupational specialty was mortarman.  
The veteran's service-connected 
disabilities are degenerative disc 
disease of the lumbosacral spine and 
residuals of an injury to his right 
shoulder.)

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

